                         UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF WISCONSIN

Dante Butler

                     -Plaintiff


                                   Case No:       2:20 CV 00842-BHL

       vs.

1st Franklin Financial Corporation et al

                  -Defendant(s)
______________________________________________________________________________

     COUNSEL’S MOTION TO TERMINATE REPRESENTATION OF PLAINTIFF
______________________________________________________________________________


       Attorney Thomas R. Napierala of Napierala Law Offices LLC, one of the attorneys

for Plaintiff, hereby requests permission to withdraw as counsel for Dante Butler in above

captioned civil action and to immediately terminate further representation of the Plaintiff

in such action.

       Permission to withdraw is sought because co-counsel and I have different litigation

preference in this matter, and it would be best for all parties if Attorney Paul Strouse

proceeded on this matter as sole counsel.

       Co-counsel and I have different philosophy concerning this matter and it would be

best for all parties if Attorney Strouse proceeded on this matter as sole counsel.

       A copy of this motion has been provided to the Plaintiff Dante Butler and all

counsels.


                                              1

         Case 2:20-cv-00842-BHL Filed 04/15/21 Page 1 of 4 Document 61
      WHEREFORE, attorney Napierala for the reason stated, it is respectfully requested

that this motion be granted.



                               Dated this 15th day of April 2021.
                                   Napierala Law Offices

                                      /s/ Thomas R. Napierala




      Prepared By:

      Napierala Law Offices
      1017 W Glen Oaks Lane
      Suite 209
      Mequon WI 53092
      tom@northshorelawfirm.com




                                               2

         Case 2:20-cv-00842-BHL Filed 04/15/21 Page 2 of 4 Document 61
                           CERTIFICATE OF SERVICE

      I hereby certify that on the 15TH of April 2021, a true and correct copy of
COUNSEL’S MOTION TO WITHDRAW AND TERMINATE REPRESENTATION OF
PLAINTIFF was filed with the Clerk of the Court using EFC filing system which will
send notification of such filing to the following:


Michael S Poncin                                Jessica L Klander
Moss & Barnett PA                               Bassford Remele PA
150 S 5th St - Ste 1200                         100 S 5th St - Ste 1500
Minneapolis, MN 55402                           Minneapolis, MN 55402
612-877-5290                                    612-333-3000
612-877-5056 (fax)                              612-746-1260 (fax)
mike.poncin@lawmoss.com                         jklander@bassford.com

David J Hanus                                   Andrew M Schwartz
Hinshaw & Culbertson LLP                        Gordon & Rees
100 E Wisconsin Ave - Ste 2600                  Three Logan Square
Milwaukee, WI 53202-4115                        1717 Arch St - Ste 610
414-276-6464                                    Philadelphia, PA 19103
414-276-9220 (fax)                              215-717-4023
DHanus@Hinshawlaw.com                           215-693-6650 (fax)
                                                Amschwartz@grsm.com
Alyssa A Johnson
Hinshaw & Culbertson LLP                        John P Ryan
100 E Wisconsin Ave - Ste 2600                  Hinshaw & Culbertson LLP
Milwaukee, WI 53202-4115                        151 N Franklin St - Ste 2500
414-225-4841                                    Chicago, IL 60606
414-276-9220 (fax)                              312-704-3000
ajohnson@hinshawlaw.com                         312-704-3001 (fax)
                                                jryan@hinshawlaw.com
Scott S Gallagher
Smith Gambrell & Russell LLP
50 N Laura St - Ste 2600                        Todd T Nelson
Jacksonville, FL 32202                          Stupar Schuster & Bartell SC
904-598-6111                                    633 W Wisconsin Ave - Ste 1800
904-598-6211 (fax)                              Milwaukee, WI 53203-1955
sgallagher@sgrlaw.com                           414-271-8833
                                                414-271-2866 (fax)
                                                tnelson@ssblawsc.com




                                     3

  Case 2:20-cv-00842-BHL Filed 04/15/21 Page 3 of 4 Document 61
Paul A Strouse
Strouse Law Offices
825 W Wisconsin Ave
Milwaukee, WI 53233
414-390-0820
strouselitigation@gmail.com




                                4

  Case 2:20-cv-00842-BHL Filed 04/15/21 Page 4 of 4 Document 61
